

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 65

		IN THE SENATE OF THE UNITED STATES

		

			November 17, 2005

			Mr. Burr (for himself,

			 Mr. Obama, Mr.

			 Bingaman, Mr. Bond,

			 Mr. Kerry, Mr.

			 Smith, Mr. Salazar,

			 Mr. Schumer, Mr. Durbin, Ms.

			 Collins, and Ms. Snowe)

			 submitted the following concurrent resolution; which was referred to the

			 Committee on

			 Finance

		

		CONCURRENT RESOLUTION

		Recognizing the benefits and importance of

		  federally-qualified health centers and their Medicaid prospective payment

		  system.

	

	

		Whereas community, migrant, public housing, and homeless

			 health centers form the backbone of the health care safety net of the United

			 States, providing health care to nearly 6,000,000 of the 53,000,000 people

			 enrolled in the Medicaid Program nationwide;

		Whereas health center patients are more likely than the

			 general population to be enrolled in Medicaid, with 36 percent of all health

			 center patients enrolled in Medicaid compared to 12 percent nationally;

		Whereas in 1989, Congress established the services of the

			 federally-qualified health center (FQHC) program as a guaranteed benefit under

			 Medicaid to protect the valuable resources intended to assist health centers in

			 caring for the uninsured;

		Whereas health centers have doubled the number of

			 uninsured people served since 1989, a growth rate more than twice that of the

			 uninsured population of the United States;

		Whereas health centers provided 17 percent of all Medicaid

			 and State Health Insurance Program office visits in 2001;

		Whereas Medicaid on average contributes 36 percent of a

			 health center's budget, with the remainder provided by Federal grants, State

			 and local governments, Medicare, private contributions, private insurance, and

			 patient fees;

		Whereas the cost of treating health center Medicaid

			 patients is 30 to 34 percent less than the cost of treating those that receive

			 care elsewhere, and similarly, 26 to 40 percent lower for prescription drug

			 costs, 35 percent lower for diabetics, and 20 percent lower for

			 asthmatics;

		Whereas health center Medicaid patients are 22 percent

			 less likely to be hospitalized for conditions that were potentially avoidable

			 than those obtaining care elsewhere;

		Whereas a bipartisan majority of Congress in 2000

			 established a prospective payment system (PPS) to ensure that

			 federally-qualified health centers receive sufficient Medicaid funding, thereby

			 striking a balance between protecting the Federal investment in health centers

			 and providing State flexibility in designing the payment system for these

			 centers;

		Whereas the prospective payment system has allowed States

			 to appropriately predict and budget the cost of health center Medicaid

			 expenditures;

		Whereas the prospective payment system has allowed health

			 centers to provide and expand primary care services to more people in need,

			 while promoting efficient operation of and ensuring adequate Medicaid

			 reimbursement for these centers;

		Whereas without the assurance of sufficient Medicaid

			 funding under the prospective payment system, health centers would be forced to

			 cross-subsidize Medicaid underpayments with Federal grant dollars intended to

			 care for the uninsured;

		Whereas if the PPS were eliminated or changed, entire

			 communities could be left without any access to primary and preventive health

			 care services, thus undoing decades of investment by Congress in providing a

			 health care safety net;

		Whereas health centers provide cost-effective,

			 high-quality health care to the poor of the Nation and the medically

			 underserved, including the working poor, the uninsured, and many high-risk and

			 vulnerable populations; and

		Whereas health centers act as a vital safety net in the

			 health delivery system of the Nation, meeting escalating health needs, and

			 reducing health disparities: Now, therefore, be it

		

	

		That—

			(1)it is the sense

			 of Congress that the Medicaid prospective payment system for the

			 federally-qualified health center program is critical to ensuring that both

			 Medicaid recipients and the uninsured population of the Nation have access to

			 quality affordable primary and preventive care services; and

			(2)Congress

			 recognizes the critical role of health centers as an essential source of health

			 care for millions of Medicaid recipients and uninsured Americans and supports

			 continuation of the prospective payment system in helping to maintain this

			 system of health care.

			

